Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 1 of 32 Page ID
                                 #:9770




                      EXHIBIT E
 Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 2 of 32 Page ID
                                  #:9771




 Kia Jam

 From:                               Kia Jam
 Sent:                               Tuesday, November 15, 2011 4:30 PM
 To:                                 David Bergstein (davidbergstein@abcxyz.cc)
 Cc:                                 Kia Jam
 Subject:                            FW: SIP documents
 Attachments:                        SIP Note.pdf; SIP Note Purchase Agreement.pdf



 As promised
 I signed the note and one sig on the NPA (I did not sign the Note in the NPA as it was an exhibit .... ) I hope this is
correct
thanks

Kia Jam
President I Producer
K.JAM MEDIA
2425 Colorado Blvd.
Suite B-205
Santa Monica, CA. 90404
310-828-6767 Main
310-828-4141 Fax


From: Eduardo Wienskoski
Sent: Tuesday, November 15, 2011 4:27PM
To: Kia Jam
Subject: SIP documents



Eduardo Wienskoski
Executive Assistant to Kia Jam
K.Jam Media
2425 Colorado Ave
Ste 8205
Santa Monica, CA 90404
(31 0) 828-6767
Fax: (310) 828 4141




                                                                                                      PLAINTIFF'S
                                                                                                        EXHIBIT
                                                                                                                2

                                                              1                                JAM TT 000250
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 3 of 32 Page ID
                                 #:9772




      THIS NOTE IS SUBJECT TO THE PROVISIONS OF THE NOTE PURCHASE
      AGREEMENT REFERRED TO BELOW (A COPY OF WHICH IS ON FILE WITH THE
      SECRETARY OF THE COMPANY). NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
      HYPOTHECATION OR OTHER DISPOSITION OF TillS NOTE OR ANY INTEREST OR
      PARTICIPATION HEREIN MAY BE MADE EXCEPT WITH THE PRIOR WRITTEN
      CONSENT OF THE COMPANY IN ACCORDANCE WITH THE PROVISIONS OF SUCH
      AGREEMENT, AND (A) PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
      UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) PURSUANT TO AN
      EXEMPTION FROM REGISTRATION THEREUNDER. PRIOR TO ANY SUCH OFFER,
      SALE OR TRANSFER THE COMPANY MAY REQUIRE THE DELIVERY OF AN
      OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
      SATISFACTORY TO IT TO EVIDENCE COMPLIANCE WITH THE FOREGOING. THE
      HOLDER OF TIIIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES
      TO BE BOUND BY ALL OF THE PROVISIONS OF THE NOTE PURCHASE AGREEMENT
      REFERRED TO IN THIS NOTE, AND THIS NOTE. THE COMPANY WILL REFUSE TO
      REGISTER THE TRANSFER OF THIS NOTE EXCEPT IN ACCORDANCE WITH THIS
      NOTE AND SUCH AGREEMENT.



                                        Swartz IP Services Group Inc.

                                  Reference Notes due November 14, 2016

      No. [1]                                                                         November 14,2011
      $25,000,000.00

              FOR VALUE RECEIVED, the undersigned, Swartz IP Services Group Inc, (herein called
      the "Company"), a corporation organized and existing under the laws of the State of Texas,
      hereby promises to pay to Wimbledon Fund (Class TT), a class of a Cayman Islands Segregated
      Portfolio Company, or registered assigns~ the principal sum of $25,000,000.00 on November 14,
      20 16 (or 2021, if extended pursuant to the Note Purchase Agl'eement referred to below), which
      amount shall be adjusted on a monthly basis in accordance with Section 8 of the Note Purchase
      Agreement referred to below.

             Payments of on this Note are to be made in lawful money of the United States of America
      at 2425 Colorado Blvd, Suite B205, Santa ivfonica, CA 90404 or as otherwise provided in the
      Note Purchase Agreement referred to below.

               This Note is one of the Reference Notes (herein called the "Notes") issued pursuant to
      the Note Purchase Agreement, dated as of November 14, 2011 (as from time to time amended,
      the "Note Purchase Agreement"), between the Company and the Purchaser named therein and
      is entitled to the benefits thereof and subject in all respects to a11 terms and limitations therein.
      Each holder of this Note will be deemed, by its acceptance hereof, to have agreed to be bound by
      all of the provisions of the Note Purchase Agreement and to have made, as of the date of such
      acceptance, the representations set forth in Section 6.3 and 6.4 of the Note Purchase Agreement.




                                                                                          JAM TT 000251
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 4 of 32 Page ID
                                 #:9773




       Unless otherwise indicated, capitalized terms used in this Note shall have the respective
       meanings ascribed to such terms in the Note Purchase Agreement.

               This Note is a registered Note and, as provided in, and subject to the transfer restrictions
       set forth in} the Note Purchase Agreement, upon surrender of this Note for registration of
       transfer) duly endorsed, or accompanied by a written instrument of transfer duly executed, by the
       registered holder hereof, one or more new Notes in an aggregate principal amount equal to the
       unpaid principal amount of this Note will be issued to~ and registered in the name of, the
       transferee. Prior to due presentment for registration of transfer in compliance with the Note _
       Purchase Agreement} the Company may treat the person in whose name this Note is registered as
       the owner hereof for the purpose of receiving payment and for aH other purposes, and the
       Company will not be affected by any notice to the contrary.

             This Note is subject to prepayment at the times and on the terms specified in the Note
       Purchase Agreement.

             If an Event of Default occurs and is continuing, the principal of this Note may be
      declared due and payable in the manner, at the price and with the effect provided in the Note
      Purchase Agreement.

             This Note shall be construed and interpreted according to the internal laws ofthe State of
      New York, excluding any choice of law rules that may direct the application of the laws of
      another jurisdiction.



                                                   Swartz IP Services Group Inc.




                                                                                      JAM TT 000252
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 5 of 32 Page ID
                                 #:9774




                      Date                Principal Amount of the Note after
                                        Adjustment Pursuant to Error! Reference
                                         source not found. of the Note Purchase
                                                       Agreement


                November 14, 2011                    $12,500,000


                   [_J,2012                             $[_]


                   [_],2013                             $[_]


                   [__], 2014                           $[_J


                   [_],2015                             $[...,_]




                                                                   JAM TT 000253
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 6 of 32 Page ID
                                 #:9775




                           Swartz IP Services Group Inc.

                                   $25,000,000

                       Reference Notes due November 14,2016




                        NOTE PURCHASE AGREEMENT



                             Dated November 14, 2011




                                                              JAM TT 000254
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 7 of 32 Page ID
                                 #:9776




                                                       TABLE OF CONTENTS

      SECTION 1 AUTHORIZATION OF NOTES

      SECTION 2 SALE AND ACCEPTANCE OF NOTES

      SECTION 3 CLOSINGS
      Section 3.1 Tranche A Note Closing ..........................................................................................2
      Section 3.2 Tranche B Note Closings ......................................................................................... 2

      SECTION 4 CONDITIONS TO CLOSING
      Section 4.1 Conditions to Purchaser's Obligations .................................................................... .3
      Section 4.2 Conditions to Company's Obligations ..................................................................... 3

     SECTION 5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Section 5.1  Organization; Power and Authority ........................................................................ .4
     Sectio11 5.2 Authorization~ Etc .................................................................................................... 4

     SECTION 6 REPRESENTATIONS AND AGREEMENTS OF THE PURCHASER
     Section 6.1 Organization; Power and Authority ......................................................................... 5
     Section 6.2 Authorization, Etc .................................................................................................... 5
     Section 6.3 Acknowledgetnents .................................................................................................. 5
     Section 6.4 Regulatory Matters ................................................. Error! Bookmark not defined.

     SECTION 7 FINANCIAL INFORMATION; AFFIRMATIVE COVENANTS;
                 NEGATIVE COVENANTS
     Section 7.1 Financial Statements and Other Reports .................................................................. 6
     Section 7.2 Affinnative Covenants ............................................................................................. 7
     Section 7.3 Negative Covenants ................................................................................................. 8

     SECTION 8 PRINCIPAL RESET AND MATURITY
     Section 8.1 Principal Reset ......................................................................................................... 9
     Section 8.2 Maturity....................................................................................................................9

     SECTION 9 OPTIONAL PREPAYMENT OF THE NOTES
     Section 10.1 Prepayments at the Option of the Company .......................................................... 10
     Section I 0.2 Notice of Optional Prepayments ............................................................................ 10
     Section 10.3 Maturity; Su1render, Etc ........................................................................................ }0

     SECTION 10 MANDATORY PREPAYMENT OF THE NOTES
     Section 11.1 Prepaym.ent upon Redemptions ............................................................................. 11

     SECTION 11 EVENTS OF DEFAULT

    SECTION 12 REMEDIES ON DEFAULT, ETC.
    Section 13.1 Acceleration ........................................................................................................... 12
    Section 13.2 Rescission .............................................................................................................. 12
    Section 13.3 No Waivers or Election ofRemedies, Expenses, Etc ............................................ 12



                                                                                                                     JAM TT 000255
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 8 of 32 Page ID
                                 #:9777




     SECTION 13 REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
     Section 14.1 Registration ofNotes ............................................................................................. 13
     Section 14.2 Transfer and Exchange of Notes ............................................................................ 13
     Section 14.3 Replacement ofNotes ............................................................................................ l3

     SECTION 14 PAYMENTS ON NOTES

     SECTION 15 AMENDMENT AND WAIVER
     Section 16.1 Requirements ......................................................................................................... 14
     Section 16.2 Binding Effect, Etc................................................................................................. 14

     SECTION 16 NOTICES

     SECTION 17 MISCELLANEOUS
     Section 18.1 Guarantee ............................................................... Error! Bookmark not defined.
     Section 18.2 Severability ............................................................................................................ 15
     Section 18.3 Counterparts ........................................................................................................... 15
     Section 18.4 Governing Law; Venue .......................................................................................... IS
     Section 18.5 Construction ........................................................................................................... 16
     Section 18.6 Payment Of Collection, Enforcetnent And Other Costs ........................................ 16




                                                                       11
                                                                                                                     JAM TT 000256
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 9 of 32 Page ID
                                 #:9778




                                         Reference Notes due 2016

                                                                                   November 14,2011

     TO THE PURCHASER:

           Swartz IP Services Group Inc., a Texas Corporation (the "Company"), agrees with
     Wimbledon Fund (Class TI), a class of a Cayman Islands Segregated Portfolio Company (the
     "Purchaser") as follows:

                                                 Section 1

                                         Authorization of Notes.

             The Company will authorize the issue and delivery of up to $25,000,000 aggregate
     principal runount of its Reference Notes due 2016 (the '~Notes", such tenn to include any such
     notes issued in substitution therefor pursuant to this Agreement) in accordance with the tenns set
     forth herein. The Notes shall be substantially in the fonn set out in Exhibit 1. Certain
     capitalized and other tetms used in this Note Purchase Agreement (this "Agreement") are
     defined in Schedule B.

                                                 Section 2

                                     Sale and Acceptance of Notes.

            Subject to the terms and conditions of this Agreement, the Company will issue to the
     Purchaser and the Purchaser will accept from the Company, at the Closing provided for in
     Section 3, Notes in the principal amount of $12)500,000 (such Notes, 'Tranche A Notes 11 ) upon
     delivery by the Purchaser to the Company by wire transfer itnmediately available funds in an
     amount equal to 100% of such principal amount (the "Purchase Price'l In connection therewith,
    immediately following the issuance of the Tranche A Notes, the Company shall simultaneously
    cause to be delivered to the Purchaser warrants to purchase an aggregate of 3% of the fully
    diluted capital stock of Pineboard Holdings, Inc. ("Pineboard") as of November 14) 2011,
    substantially in the form set forth on Exhibit II hereto (the '(Warrants~') (which Warrants shall
    be a portion of like warrants issued to the Company by Pineboard Holdings Inc. substantially
    simultaneously with the Closing provided for in Section 3). After the Closing, subject to the
    terms and conditions of this Agreement, the Company will issue to the Purchaser and the
    Purchaser will accept from the Company, from time to time, one or more additional Notes (such
    Notes, "Tranche B Notes") in the additional aggregate principal amount of $12,500,000, or such
    lesser principal amounts as Purchaser shall purchase pursuant to the terms of this Agreement,
    upon delivery by the Purchaser to the Company by wire transfer immediately available funds in
    an amount equal to 100% of the ptincipal amount of such Tranche B Notes purchased.
    Purchaser shall not be obligated to purchase Tranche B Notes.




                                                                                     JAM TT 000257
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 10 of 32 Page ID
                                  #:9779




                                                   Section 3

                                                   Closings.

             Section 3.1     Tranche A Note Closing. The delivery of the Tranche A Notes and the
      Warrants to be accepted by the Purchaser shall occur at the offices of Company at 9:00a.m., Los
     Angeles time, at a closing (the "Closing") on the first date upon which the conditions set forth in
      Section 4 are satisfied or on such other Business Day as may be agreed upon by the Company
     and the Purchaser. At the Closing, the Company will deliver to the Purchaser the Tranche A
     Notes and, immediately thereafter, the Warrants, in each case to be accepted by the Purchaser in
     the f01m of a single Note and single Warrant dated the date of the Closing and, in the case of the
     Notes, registered in the Purchaser's name and, in the case of the WmTants, with appropriate
     transfer documents evidencing the transfer of the Warrants by the Company to the Purchaser,
     against delivery by the Purchaser to the Company or its order of immediately available funds in
     the amount of the principal amount thereof by wire transfer to an accow1t nun1ber designated by
     the Company at least twenty-four (24) hours before the Closing. For the avoidance of doubt, the
     Purchaser agrees that it shall deliver to the Company at least twenty-four (24) hours before the
     Closing immediately available funds in the amount of$12,500,000.

               Section 3.2    Tranche B Note Closings. Purchaser shall deliver written notice (each, a
      "Tranche B Notice") to the Company that it wishes to purchase Tranche B Notes. ·Each
      Tranche B Notice shall set forth (i) the closing date for the purchase of Tranche B Notes set forth
      therein (each such date, a "Tranche B Closing Date11 ) which Tranche B Closing Date shall not be
      less than five (5) Business Days after the date of such Tranche B Notice (provided, that, for no
      more than one Tranche B Notice per calendar month, so long as such Tranche B Notice relates to
      Tranche B Notes with an aggregate principal amount of no greater than $2,000,000, such
      Tranche B Closing Date shall not be less than one (1) Business Days after the date of such
      Tranche B Notice), and (ii) the principal amount of Tranche B Notes to be purchased, which
      principal amount, when added to the principal amount of all Tranche B Notes purchased prior to
      such Tranche B Closing Date, shall not exceed $12,500,000. Each Tranche B Note shall be in a
      principal amount of not less than $250,000, provided that, if the purchase of a Tranche B Note in
      a principal amount of $250,000 shall cause the aggregate principal amount of Tranche B Notes
     purchased pursuant to this Section 3.2 to exceed $12,500,000, the principal amount of such
     Tranche B Note shall, unless the Company and the Purchaser otherwise agree, be an amount
     equal to the difference between the aggregate principal amount of all Tranche B Notes purchased
     prior to such Tranche B Note and $12,500,000. Each delivery of the Tranche B Notes to be
     accepted by the Purchaser shall occur at the offices of Barnes Law, Los Angeles, California, at
     9:00 a.m., Los Angeles time, at a closing (each, a "Tranche B Closing") on the Tranche B
     Closing Date set forth in the Tranche B Notice pertaining to the purchase of such Tranche B
     Note or on such other Business Day as may be agreed upon by the Company and the Purchaser.
     At each Tranche B Closing, the Company will deliver to the Purchaser Tranche B Notes to be
     accepted by the Purchaser in the fonn of a single Tranche B Note dated the date of such
     Tranche B Closing and registered in the Purchaser's name, against delivery by the Purchaser to
     the Company or its order of immediately available funds in the amount of one hundred percent
     (1 OOo/o) of the principal atnount thereof by wire transfer to an account number designated by the
     Company.



                                                      2
                                                                                       JAM TT 000258
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 11 of 32 Page ID
                                  #:9780




                                                  Section 4

                                           Conditions to Closing.

             Section4.1      Conditions to Purchaser's Obligations. The Purchaser's obligation to
     accept the Notes to be delivered to the Purchaser at the Closing and at each Tranche B Closing is
     subject to the fulfillment (or waiver) prior to or at the Closing or such Tranche B Closing, as the
     case may be, of the following conditions:

                     (a)   The Company shall have delivered to the Purchaser such Notes, and, in the
     case of the Closing, the Company shall substantially simultaneously be delivering to the
     Purchaser the Warrants, in each case duly authorized and issued, to be accepted by the Purchaser
     in the fonn of a single Note and, in the case of the Closing, single Warrant, dated as of the
     Closing Date or such Tranche B Closing Date, as the case may be, and, in the case of the Notes,
     registered in the Purchaser's name and, in the case of the Warrants, with appropriate transfer
     docmnents evidencing the transfer of the Warrants by the C01npany to the Purchaser.

                    (b)     The representations and wananties of the Company in this Agreement
     shall be true and correct in all material respects (without regard to qualifications or exceptions
     contained therein as to materiality) when made and at the time of the Closing or such Tranche B
     Closing, as the case may be, as though made on and as of the Closing or such Tranche B Closing,
     as the case may be.

                   (c)     The Company shall have performed and complied in all material respects
     with all agreements and conditions contained in this Agreement required to be perfonned or
     complied with by it prior to or at the Closing or such Tranche B Closing, as the case may be.

                    (d)    No Governmental Authority having jurisdiction over any party hereto
     shall have issued any order, decree, ruling, injunction or other action that is in effect (whether
     temporary, preliminary or pennanent) restraining) enjoining or otherwise prohibiting the
     consummation of the transactions contemplated by this Agreement, and no law or regulation
     shall have been adopted that makes consummation of the transaction contemplated by this
     Agreement illegal or otherwise prohibited.

                   (e)     In the case of each Tranche B Closing, the closing of the transactions
     contemplated by the Purchase Agreement shall have occurred (or shall be occurring substantially
     concurrently with such Tranche B Closing).

             Section 4.2    Conditions to Company's Obligations. The Company's obligation to
     issue the Notes, and, in the case of the Closing> to transfer to the Purchaser the WatTants, to be
     delivered to the Purchaser at the Closing and at each Tranche B Closing is subject to the
     fulfillment (or waiver), prior to or at the Closing~ or such Tranche B Closing, as the case may be,
     of the following conditions:

                   (a)     The Purchaser shall have delivered, or caused to be delivered, to the
     Company or its order, immediately available funds in the amount of 100% of the principal
     amount of the Notes to be purchased.



                                                      3
                                                                                      JAM TT 000259
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 12 of 32 Page ID
                                  #:9781




                     (b)     The representations and warranties of the Purchaser in this Agreement
      shall be true and correct in all material respects (without regard to qualifications or exceptions
      contained therein as to materiality) when made and at the time of the Closing or such Tranche B
      Closing, as the case may be.

                    (c)     The Purchaser shall have perfonned and complied in all material respects
      with all agreements and conditions contained in this Agreement required to be perfonned or
      complied with by it prior to or at the Closing or such Tranche B Closing, as the case may be.

                    (d)    No Governmental Authority having jurisdiction over any party hereto
     shall have issued any order, decree, ruling, injunction or other action that is in effect (whether
     temporary, preliminary or pennanent) restraining, enjoining or otherwise prohibiting the
     consurmnation of the transactions contemplated by this Agreement~ and no law or regulation
     shall have been adopted that makes consummation of the transaction contemplated by this
     Agreement illegal or otherwise prohibited.

                   (e)     In the case of each Tranche B Closing, the closing of the transactions
     contemplated by the Purchase Agreement shall have occun-ed (or shall be occurring substantially
     concuiTently with such Tranche B Closing).

                     (f)    In the case of each Tranche B Closing, the Purchaser shall not have
     exercised its rights under Section 10 of this Agreement for an aggregate a1nount in excess of
     $2,500,000.

                                                  Section 5

                            Representations and Warranties of the Company.

             The Company represents and warrants to the Purchaser that:

              Section 5.1  OrganJzation; Power and Authority. It is duly organized, validly
     existing and in good standing under the laws of the State of Texas. It has all requisite limited
     liability company or corporate power~ as applicable, to enter into this Agreement and to can-y out
     the transaction contemplated hereby and by the Notes.

              Section 5.2     Authorization, Etc. The execution and delivery of this Agreement, and
     the consummation of the transaction contemplated hereby~ have been duly authorized by the
     appropriate govenling body of it, and no other or further corporate or sitnilar action on the part of
     it is necessary therefor. This Agreement is, and upon execution and delivery thereof each Note
     will be, the legal, valid and binding obligation of the Company, and this Agreement is, and upon
     execution and delivery thereof the WatTant will be, the legal, valid and binding obligation of
     Pineboard, enforceable in accordance with its terms, except as such enforceability may be
     limited by bankruptcy, insolvency, reorganization or other laws affecting creditors' rights
     generally, and by general equitable principles. No other consent, approval or authorization of
     any Person is required in connection with the execution, delivery or performance by it of this
     Agreement other than such other consents, approvals or authorizations, as to which the failure to
     obtain could not, individually or in the aggregate, reasonably be expected to have a material
     adverse effect on the ability of it to perform its obligations under this Agreement.


                                                      4
                                                                                        JAM TT 000260
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 13 of 32 Page ID
                                  #:9782




                                                  Section 6

                           Representations and Agreements of the Purchaser.

             The Purchaser hereby represents and warrants to and agrees with the Company as
      follows:

              Section 6.1     Organization; Power and Authority. The Purchaser is duly organized,
      validly existing and in good standing under the laws of the state in which it is incorporated or
      organized, as applicable. The Purchaser has all requisite power to enter into this Agreement and
      to carry out the transaction contemplated hereby.

             Section 6.2    Authorization, Etc. The execution and delivery of this Agreement, and
     the consummation of the transaction contemplated hereby, have been duly authorized by the
     appropriate governing body of the Purchaser, as applicable, and no other or further corporate or
     similar action on the part of the Purchaser is necessary therefor. The execution and delivery of
     this Agreement and the performance by the Purchaser of its obligations hereunder will not
     violate or constitute a default under the tenns of any agreement, indenture or other instrument,
     license, judgment, decree, order, law, statute, ordinance or other gove1nmental rule or regulation
     by which the Purchaser is bound. This Agreement is the legal, valid and binding obligation of
     the Purchaser, enforceable in accordance with its terms, except as such enforceability may be
     limited by bankruptcy, insolvency, reorganization or other laws affecting creditors' rights
     generally, and by general equitable principles. No other consent, approval or authorization of
     any Person is required in connection with the execution, delivery or performance by the
     Purchaser of this Agreement other than such other consents, approvals or authorizations as to
     which the failure to obtain could not, individually or in the aggregate, reasonably be expected to
     have a material adverse effect on the ability of the Purchaser to perform its obligations under this
     Agreement.

            Section 6.3    Acknowledgements. The Purchaser acknowledges and agrees that:

                    (a)     The Securities,are being acquired by the Purchaser in connection with the
     consummation of the transactions (the "Transactions") contemplated by the Purchase
     Agreement. The Securities have not been registered under the Securities Act or under any state
     securities laws and the Purchaser is acquiring the Securities pursuant to an exemption frmn
     registration under the Securities Act. The Purchaser understands that it may not sell or otherwise
     dispose of any of the Securities except in compliance with the registration requirements or
     exemption provisions of the Securities Act and any other applicable securities laws, and that it
     may therefore be required to hold such Securities indefinitely.

                     (b)     It has had access to such information as it has deemed necessary or
     appropriate for its own independent due diligence investigation and the Company does not make,
     and neither has made, any representation as to sufficiency or suitability of such information for
     the Purchaser's purposes. The Company may possess 1naterial, nonpublic information about the
     Company, Pineboard and their respective subsidiaries and conditions (financial and otherwise),
     financial status, results of operations, businesses, properties, management, plans and prospects
     (collectively, the "Information") and the Purchaser did not request or receive such Information



                                                     5
                                                                                      JAM TT 000261
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 14 of 32 Page ID
                                  #:9783




      in making the decision to accept the Securities pursuant to this Agreement. The Purchaser agrees
      that any such additional Infonnation the Company may possess would not have been material to
      the Purchaser's decision to enter into this Agreement and acquire the Securities because of the
      overall benefits of the Transactions and this Agreement to the Purchaser and its Affiliates.

                     (c)    It is an "accredited investor'' as that term is defined by Rule 501 of the
     Securities Act, and has such knowledge and experience in financial and business matters and in
     investments of this type that it is capable of evaluating the merits and risks of the investment in
     the Securities and of making an informed investment decision, and it is able to bear the economic
     risk of an investment in the Securities.



                                                 Section 7

                  Financial Information; Affirmative Covenants; Negative Covenants.
                                                              (




             Section 7.1 Financial Statements and Other Reports. Commencing on the Closing
     Date) the Company shall cause to be prepared and made available to the holders of the Notes:

                    {a)     Interim Financial Statements. Upon request, within forty-five (45) days
     after the end of each quarterly fiscal period (except the last) of each fiscal year, an unaudited
     consolidated balance sheet ofthe Company, and its respective subsidiaries as of the close of such
     quarterly period and unaudited consolidated state1nents of income, cash flows and stockholders'
     equity for the quarterly period then ended and that portion of the fiscal year then ended, aU in
     reasonable detail in accordance with GAAP (except for the absence of footnotes and subject to
     nonnal year-end adjustments) applicable to quarterly financial statements generally.

                     (b)    Annual Financial Statements. Upon request, within ninety (90) days after
     the end of each fiscal year, an audited consolidated balance sheet of the Company and its
     respective subsidiaries as of the close of such fiscal year and audited consolidated statements of
     income, cash flows and stockholders' equity for the fiscal year then ended, including the notes
     thereto, all in reasonable detail and in comparative form the corresponding figures for the
     preceding fiscal year, prepared by an independent certified public accounting finn, in accordance
     withGAAP.

                    (c)    Regulatory and Rating Filings. Upon request, the Company shall make
     available to the holders of the Notes, reasonably promptly, and in any event within ten (I 0)
     Business Days after such request, copies of all previously filed or delivered (since the holder's
     last request) statutory accounting and other financial reports filed with any regulatory
     Governmental Authorities.

                    (d)     Notices. Upon request, the Company shall make available to the holders
     of the Notes reasonably promptly (but in no event later than ten (1 0) Business Days after such
     request) (a) information relating to the occurrence of any of the following since such holder's
     last request: (i) the commencement of any proceedings or investigations by or before any
     Governmental Authority and any actions or proceedings in any court or before any arbitrator
     against or involving the Company, Pineboard or any of their subsidiaries or any of their


                                                     6
                                                                                      JAM TT 000262
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 15 of 32 Page ID
                                  #:9784




       respective properties) assets or businesses, in each case involving a claim or liability which
       would reasonably be expected to have a material adverse effect on the Company, in each case
      taken as a whole with its subsidiaries, {ii) any attaclnnent, judgment, levy or order assessed
      against the Company that would reasonably be expected to have a material adverse effect on the
      Company~ taken as a whole with its subsidiaries, (iii) any default or event of default under any
      Indebtedness of the Company that would reasonably be expected to have a Material Adverse
      Effect on the Company taken as a whole with its subsidiaries and (b) notice of the time and place
      of the next scheduled meeting of the Company's board of directors (it being understood that in
      the event that the holders of the Notes shall reasonably request, one representative of the holders
      of the Notes reasonably acceptable to the Company shall be permitted to attend such meeting of
      the Company's board of directors and/or, if such holders provide reasonably acceptable evidence
      that no such representative is able to so attend, the Company will provide such representative
      with reasonable access to the minutes of such meeting (when available); provided, that, in either
      case of attendance or access to the minutes; such representative and such holders execute a
      customary confidentiality agreement reasonably acceptable to the Company).

            Section 7.2   Affirmative Covenants. Unless prior written notice of at least ten (10)
     Business Days is provided to all of the holders of the Notes it will> and will cause its Significant
     Subsidiaries to:

                     (a)     Preservation of Corporate Existence and Related Matters. Preserve and
     maintain its separate corporate existence and all material rights, franchises, licenses, permits and
     privileges sufficient for the conduct of its business, except as would not have a material adverse
     effect on the Company or Pineboard, as applicable, in each case taken as a whole with its
     Significant Subsidiaries; and qualify and remain qualified as a foreign corporation autho1ized to
     do business in each jurisdiction in which the character of its properties or the nature of its
     business requires such qualification or authorization, except in each case to the extent that the
     failure to be or remain so qualified would not have a material adverse effect on the Company or
     Pineboard, as applicable, in each case taken as a whole with its Significant Subsidiaries.

                    (b)     Maintenance of Property. Protect and preserve all material properties
     necessary to its business, including tangible and intangible assets; maintain in good working
     order and condition (ordinary wear and tear excepted) all buildings, equipment and other tangible
     real and personal property necessary and matetial to its business; and from time to time 1nake or
     cause to be made all renewals, replacements and additions to such property necessary for the
     conduct of its business so that the business carried on in connection therewith may be properly
     conducted at all times, except in each case to the extent that the failure to do so would not have a
     materia] adverse effect on the Company, as applicable, in each case taken as a whole with its
     Significant Subsidiaries.

                      (c)     Maintenance of Insurance. Maintain insurance, including directors' and
     officers' liability insurance, with responsible insurance companies against such risks and in such
     amounts as are customarily maintained by similar businesses in similar industries, except in each
     case as would not have material adverse effect on the Company taken as a whole with its
     Significant Subsidiaries.




                                                      7
                                                                                       JAM TT 000263
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 16 of 32 Page ID
                                  #:9785




                    (d)     Pavment of Taxes and Governmental Charges. Pay all material taxes,
      assessments and other governmental charges that may be levied or assessed upon it or any of its
      property (including, without limitation, withholding~ social security, payroll and similar
      employment related taxes on the dates such taxes are due); provided, that Company may contest
      such taxes, assessments and other governmental charges in good faith so long as adequate
      reserves are maintained with respect thereto in accordance with GAAP, and except in each case
      as would not have a material adverse effect on the Company taken as a whole with its Significant
      Subsidiaries.

                     (e)    Accounting Methods; Financial Records.           Maintain a system of
     accounting, and keep such books, records and accounts sufficient to permit the preparation of
     financial statements in accordance with GAAP consistently applied and in compliance with the
     regulations of any Governmental Authority having jurisdiction over it or any of its properties,
     except in each case as would not have a material adverse effect on the Company taken as a whole
     with its Significant Subsidiaries.

                   (f)      Compliance With Laws. Observe and remain in compliance with all laws
     and maintain in full force and effect all approvals of Goventmental Authorities (including state
     insurance regulatory bodies), in each case applicable or necessary to the conduct of its business
     except where the failure to do so would not result in a 1naterial adverse effect on the Company
     taken as a whole with its Significant Subsidiaries and except that the Company or any such
     Subsidiary may contest the applicability of any law in good faith so long as adequate reserves are
     maintained with respect thereto in accordance with GAAP.

                     (g)    Visits and Inspections. Permit representatives of the holder of this Note,
     from time to time, as often as may be reasonably requested, but only during normal business
     hours and upon reasonable prior notice, to visit and inspect its properties; inspect, audit and
     make extracts from its books, records and files, including, but not limited to, management letters
     prepared by independent accountants; and discuss with its principal officers and its independent
     accountants, its business, assets, liabilities, financial condition, results of operations and business
     prospects, in each case subject to customary confidentiality agreements and provided that in no
     event will any such visits, inspections, audits or discussions unreasonably interfere with the
     business operations of the Company.

             Section 7.3    Negative Covenants.

                    (a)     Debt. Unless prior written notice of at least ten (10) Business Days is
     provided to all of the holders of the Notes and holders of at least 50% in principal amount of the
     Notes at the time outstanding do not object, or otherwise consent to in writing, the Company
     hereby covenants and agrees that it will not, and will not permit any of its Significant
     Subsidiaries to at any time after the date hereof, create, incur, assume or suffer to exist any
     Indebtedness, other than (i) unsecured Indebtedness that are pari passu with or junior to the
     Notes, (ii) capital leases entered into in the ordinary course of business, (iii) Pennitted
     Indebtedness or (iv) any other Indebtedness so long as the net cash proceeds of such
     Indebtedness are used within 45 days of receipt thereof (a) to make an offer of prepayment of the
     Notes to holders pursuant to Section 9.l(a) (it being understood that in the event that any holders
     decline to receive such a prepayment, the Company shall be pennitted to use the amounts not


                                                       8
                                                                                         JAM TT 000264
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 17 of 32 Page ID
                                  #:9786




      required to be used to prepay the Notes pursuant to such offer in any manner that does not violate
      the tenus of this Agreement) or (b) to make an offer of prepayment or to prepay other
      Indebtedness that is pari passu with the Notes.

                   (b)    Closing of Purchase Agreement. Unless otherwise consented to in writing
     by the holders of more than 50% in principal amount of the Notes at the time outstanding,
     Company shall not, at or prior to the consummation of the closing of the transactions
     contemplated by the Purchase Agreement, waive any of the provisions of the Purchase
     Agreement, or agree to any amendment of the Purchase Agreement, in each case the effect of
     which would be materially adverse to the interests of the Purchaser in its capacity as holder of
     the Tranche A Notes and Tranche B Notes.

                                               Section 8

                                      Principal Reset and Maturity.

              Section 8.1    Principal Reset. On the second Business Day immediately following the
      receipt by the Company of a correct and complete copy of the monthly Net Asset Value report of
      the Tewksbury Investment Fund Ltd. Series B of Tewksbury Capital Management Bermuda (the
      "Fund"}, commencing with the Net Asset Value report received in the month of November
      2011, the principal amount of the Notes shall either be increased or decreased as follows: If the
      Net Asset Value report received in the respective month reflects a decrease, the principal amount
      of the Notes shall be decreased to reflect the perfonnance of the Fund over the immediately
     preceding month; If the Net Asset Value report received in the respective month reflects an
     increase, the principal amount of the Notes shall be increased to reflect the perfonnance of the
     Fund over the immediately preceding month. The amount of the increase or decrease shall be
     calculated by multiplying the monthly return to investors net of fees for the precediJ:lg calendar
     month (excluding, for the avoidance of doubt, the impact of asset inflows and outflows) by the
     then-cutTent principal amount of the Notes. For the avoidance of doubt, a ppsitive increase in
     such monthly return to investors net of fees shall result in a positive increase to the principal
     amount of the Notes and a negative decrease in such monthly return to investors net of fees shall
     result in a negative decrease to the principal amount of the Notes. The then~current principal
     amount of the Notes will at all times be updated and listed on Exhibit III to this Agreement, and     ·"':··
     reasonably promptly delivered to the holders of the Notes by the Company upon request. No
     separate interest shall be payable on the Notes. At each one year anniversary of the Notes, the
     sum of one percent [1 %] of the then-current principal amount of the Notes will be added to the
     principal amount of the Notes and the revised principal balance will be updated and listed on
     Exhibit III to this Agreement, and reasonably promptly delivered to the holders of the Notes by
     the Company upon request.

             Section 8.2   Maturity. Except as otherwise expressly set forth herein, the Notes shall
     become due and payable in full on November 14, 2016; provided, that, at the written request of
     the holders of more than 50% in principal amount of the Notes at the time outstanding delivered
     to the Company and the other holders of the Notes no later than six month prior to November 14,
     2016, the maturity date of the Notes shall be extended to November 14,2021.




                                                     9
                                                                                      JAM TT 000265
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 18 of 32 Page ID
                                  #:9787




                                                  Section 9

                                    Optional Prepayment of theN otes.

             Section 9.1    Prepayments at the Option of the Company.

                      (a)   Notwithstanding anything to the contrary contained herein, Error!
     Reference source not found. shall not apply to any transaction so long as, at least thirty (30)
      days prior to the consummation of such transaction, the Company gives each holder of Notes (i)
     written notice of such transaction (and a reasonable description of the principal tetms thereof),
     which written notice shall provide each such holder with the option to at, and conditioned upon,
     the closing of such transaction, have such holder's Notes prepaid, in whole, for cash pursuant to
     Section 9.3, and shall include the infonnation contemplated to be included in notices delivered
     pursuant to Section 9.2, and (ii) such other information as the Company determines in good faith
     is reasonably necessary for a reasonable investor in such holder's position to make an infonned
     investment decision. Such holder may irrevocably exercise its option pursuant to such written
     notice by communicating to the Company, in writing, its election no later than fifteen (15) days
     following delivery of such written notice and other information referenced in this Section 9.1(a).
     If such holder does not timely connnunicate its election pursuant to the ilnmediately preceding
     paragraph, it shall be deemed to have validly elected to have such holder's Notes prepaid, in
     whole, for cash pursuant to Section 9.3.

                      (b)    The Company shall have the right, at any time, to prepay the Notes in
     whole, for cash, pursuant to Section 9.3, for a price equal to the sum of (a) 100% of the then
    ·remaining principal amount of such Notes plus (b) (1) if the date of such redemption is on or
     after the fifth anniversary of the date hereof, $0, (2) if the date of such redemption is any date
     prior to the fifth anniversary of the date hereof and on or after the third anniversary of the date
     hereof, the product of (x) 10%, (y)(A) the number of days between the redemption date and the
     fifth anniversary·ofthe date hereof divided by (B) 365 and (z) the remaining principal amount of
     such Notes, or (3) if the date of such redemption is any date prior to the third anniversary of the
     date hereof, the product of (x) ·50% and (y) the remaining principal amount of such Notes.

            Section 9.2     Notice of Optional Prepayments. The Company will give each holder of
    Notes written notice ofthe exercise of the optional prepayment right under Section 9.1(b) not
    less than forty-five (45) days prior to the date fixed for such prepayment (it being understood that
    such notice may provide that the occurrence of such prepayment on the date fixed therefor is
    conditional upon the closing of any debt facility or securities issuance or other transaction).
    Such notice shall specify such date, and the principal amount being prepaid (and, in the case of
    prepayment pursuant to Section 9.1(b), the amount of the premium to be paid) and the place or
    places at which Notes shall be surrendered for prepayment.

            Section 9.3    Maturity; Surrender, Etc. In the case of each prepayment of Notes
    pursuant to this Section 9, the principal amount of each Note to be prepaid shall mature and
    become due and payable, without premium (except the premium specified Section 9.l(b), as
    applicable) or penalty in cash on the date fixed for such prepayment (assuming the conditions, if
    any, relating to such prepayment, as specified in the applicable notice of prepayment have been




                                                    10
                                                                                      JAM TT 000266
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 19 of 32 Page ID
                                  #:9788




      satisfied), in each case upon surrender of such Note for prepayment in accordance with the notice
      described in Section 9.1 or Section 9.2, as applicable.

                                                 Section 10

                                  Mandatory Prepayment of the Notes.

              Section 10.1 Prepayment upon Redemptions. On or after December 1> 2011, within
     thirty (30) days of any written notice from Purchaser of a redemption request frmn one or more
     unaffiliated limited partner(s) in Purchaser's fund (each such request, a 11Redemption Event"),
     which notice shall state the full amount of funds requested to be redeemed by such unaffiliated
     limited partner(s) in Purchaser's fund (the "Redemption Amount"), the Company shall prepay a
     principal amount of the Notes equal to fifty percent (50%) ofthe Redemption Amount set forth
     in such notice; provided, that any such redemption request must be accompanied by evidence,
     reasonably satisfactory to the Company, that the purpose and use of proceeds of the Redemption
     Event is to satisfy such redemption request (and no more than 50% the total amount thereof).

                                                 Section 11

                                            Events of Default.

            An "Event of Default" shall exist if any of the following conditions or events shall occur
     and be continuing:

                  (a)    the Company defaults in the payment of any principal on any Note when
     the same becomes due and payable;

                     (b)     the Company defaults in the performance of or compliance with any other
     term contained herein and such default is not remedied within thirty (30) days after the Company
     receives written notice of such default from any holder of a Note (any such written notice to be
     identified as a "notice of default" and to :efer specifically to this· Section 11 (b));

                     (c)    the Cmnpany, or any of its Significant Subsidiaries (i) breaches a material
     term of any Indebtedness and (ii) such breach results in Indebtedness in an aggregate amount
     (with other defaulted indebtedness) in excess of $500,000 becoming due and payable prior to its
     due date, and with respect to which a demand for payment has been made and not withdrawn
     within thirty (30) days of such demand being made;

                    (d)    a fmal judgment or judgments for the payment of money aggregating in
    excess of $500,000 are rendered (and not previously cured pursuant to the terms of this Section
    11 (d)) against the Company or any of its Significant Subsidiaries, and which judgments are not,
    within sixty {60) days after the entry thereof, bonded, discharged or stayed pending appeal, or are
    not discharged within sixty (60) days after the expiration of such stay; provided, however, that
    any judgment which is covered by insurance or an indemnity from a credit-wmthy party shall not
    be included in calculating the amounts set forth above;

                  (e)    the Company or any of its respective Significant Subsidiaries (i) files~ or
    consents by answer or otherwise to the filing against it of, a petition for relief or reorganization


                                                     11
                                                                                      JAM TT 000267
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 20 of 32 Page ID
                                  #:9789




      or arrangement or any other petition in bankruptcy, for liquidation or to take advantage of any
      bankruptcy, insolvency, reorganization, moratorium or other similar law of any jurisdiction,
      (ii) makes an assignment for the benefit of its creditors, {iii) consents to the appointment of a
      custodian, receiver, trustee or other officer with similar powers with respect to it or with respect
      to any substantial part of its property, or (iv) is adjudicated as insolvent or to be liquidated; or

                     (f)     a court or Governmental Authority of competent jurisdiction enters an
     order appointing, without consent by the Company, or any of its Significant Subsidiaries, a
     custodian, receiver, trustee or other officer with similar powers with respect to it or with respect
     to any substantial part of its property, or constituting an order for relief or approving a petition
     for relief or reorganization or any other petition in bankruptcy or for liquidation or to take
     advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
     winding-up or liquidation of the Company or any of its Significant Subsidiaries, or any such
     petition shall be filed against the Company, or any of its respective Significant Subsidiaries and
     such petition shall not be dismissed within sixty (60) days.

                                                  Section 12

                                         Remedies on Default, Etc.

             Section 12.1 Acceleration. If any Event of Default has occurred and is continuing,
     holders of more than 50% of the aggregate principal amount of the Notes at the time outstanding
     tnay at any time at its or their option, by notice or notices to the Company, declare all the Notes
     then outstanding to be immediately due and payable. Upon any Notes becoming due and
     payable under this Section 12.1, such Notes will forthwith mature and the entire unpaid principa]
     amount of such Notes shall all be immediately due and payable, without presentment, demand,
     protest or further notice, all of which are hereby waived. Notwithstanding the foregoing, any
     such declaration pursuant to this Section 12.1 that the Notes then outstanding are immediately
     due and payable shaH be void retroactively, and the Notes shall not be due and payable, if the
     Event of Default is cured and/or otherwise no longer continuing within thirty (30) days following
     such declaration; provided, however, that the foregoing clause shall not apply if Section 1 1
     provides for a cure or remedy period for such Event of Default of not less than thirty (30) days.

             Section 12.2 Rescission. At any time after any Notes have been declared due and
     payable pursuant to Section 12.1, the holders of more than 50% of the aggregate principal
     amount of the Notes then outstanding, by written notice to the Company, may rescind and annul
     any such declaration and its consequences if(a) the Company has paid all principal of any Notes
     that are due and payable and are unpaid other than by reason of such declaration, and (b) no
     judgment or decree has been entered for the payment of any monies due pursuant hereto or to the
     Notes which would conflict with such rescission. No rescission and annuhnent under this
     Section 12.2 will extend to or affect any subsequent Event of Default or Default or impair any
     right consequent thereon.

            Section 12.3 No Waivers or Election of Remedies, Expenses, Etc. No course of
     dealing and no delay on the part of any holder of any Note in exercising any right, power or
     remedy shall operate as a waiver thereof or otherwise prejudice such holder's rights, powers or
     remedies. No right, power or remedy conferred by this Agreement or by any Note upon any


                                                     12
                                                                                       JAM TT 000268
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 21 of 32 Page ID
                                  #:9790




      holder thereof shall be exclusive of any other right, power or remedy referred to herein or therein
      or now or hereafter available at law, in equity, by statute or otherwise.

                                                  Section 13

                              Registration; Exchange; Substitution of Notes.

              Section 13.1 Registration of Notes. The Company shall keep at its principal executive
      office a register for the registration of transfers of Notes. The name and address of each holder
      of one or more Notes, each transfer thereof and the name and address of each transferee of one or
      more Notes shall be registered in such register. Prior to due presentment for registration of
      transfer, the Person in whose name any Note shall be registered shall be deemed and treated as
     the owner and holder thereof for all purposes hereof, and the Company shall not be affected by
     any notice or knowledge to the contrary. Notwithstanding anything to the contrary contained
     herein or in the Notes, other than a transfer to an Affiliate of a holder or any other fund managed
     or sponsored directly or indirectly by Weston Capital Management LLC or any Affiliate thereof,
     the Notes shall be non-transferable by holder thereof, unless any transfer, assignment,
     hypothecation, pledge, sale, divestment or other disposition is preceded by prior written consent
     of the Company. The holder shall have the right to convey custody of any Note to any financial
     institution, including, without limitation, Societe General or any of its Affiliates.

              Section 13.2 Transfer and Exchange of Notes. Subject to the prior written consent of
      the Company pursuant to Section 13.1 and the receipt by the Company of evidence reasonably
      satisfactory to it (it being understood· that the receipt of an opinion of counsel to such effect in
      form and substance reasonably satisfactory to the Company shall be sufficient evidence) that
      such transfer is exempt from registration under the Securities Act, upon surrender of any Note to
      the Company at the address and to the attention of the designated officer for registration of
      transfer (and in the case of a surrender for registration of transfer accompanied by a written
      .instrwnent of transfer duly executed by the registered holder of such Note and accompanied by
      the relevant name, address and other information for notices of each transferee of such Note or
     part thereof), within ten (10) Business Days thereafter, the Company shall execute and deliver, at
     the Company's expense (except as provided below), one or more new Notes (as requested by the
     holder thereof) in exchange therefor, in an aggregate principal amount equal to the unpaid
     principal amount of the surrendered Note. Each such new Note shall be payable to such Person
     as such holder may request and shall be substantially in the form of Exhibit I. Each such new
     Note shall be dated from the date of the most recent 12 month anniversary of the Closing Date.
     The Company may require payment of a sum sufficient to cover any stamp tax or governmental
     charge imposed in resp~~t of any such transfer of Notes. Notes shall not be transferred in
     denominations of less than $250,000, provided that if necessary to enable the registration of
     transfer by a holder of its entire holding of Notes, one Note may be in a denomination of less
     than $250,000. Any transferee of a Note shall, by acceptance of such Note, be bound by this
     Agreement.

           Section 13.3 Replacement of Notes. Upon receipt by the Company at the address and
    to the attention of the designated officer of evidence reasonably satisfactory to it of the
    ownership of and the loss, theft, destruction or mutilation of any Note, and



                                                      13
                                                                                        JAM TT 000269
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 22 of 32 Page ID
                                  #:9791




                       (a)     m the case of loss, theft or destruction, of indemnity reasonably
      satisfactory to it, or

                      (b)      in the case of mutilation, upon surrender and cancellation thereof,

      within ten (10) Business Days thereafter, the Cotnpany shall execute and deliver, in lieu thereof,
      a new Note, dated from the date of the most recent 12 month anniversary of the Closing Date.



                                                    Section 14

                                               Payments on Notes.

             The Company shall at all times maintain an office or agency in the United States at which
     the Notes may be presented for payment. The Company initially designates its office at 2425
     Colorado Blvd, Suite B205, Santa Monica, CA 90404 as such office. Except as provided in the
     Notes, payment on the Notes shall be made at such office and in such lawful money of the
     United States of America as at the time of payment shall be legal tender for the paytnent of
     public and private debts.

                                                   Section 15

                                           Amendment and Waiver.

              Section 15.1 Requirements. This Agreement and the Notes may be amended, and the
      observance of any term hereof or of the Notes may be waived (either retroactively or
     prospectively), with (and only with) the written consent of the Company and the holders of more
      than 50% of the aggregate principal amount of the Notes at the titne outstanding, except that
      (a) no amendment or waiver of any of the provisions of Section 1, Section 2, Section 3 or Section ·-
     _3.2 will be effective as to the Purchaser unless consented to by the Purchaser in writing and
     (b) no such amendment to or waiver of a provision of the Notes may, without the written consent
     of the· holder of each Note at the time outstanding affected thereby, (i) subject to the prov1sions
     of Section 12 relating to acceleration or rescission, change the amount or time of any prepayment
     or payment of principal of such Note, (ii) change the percentage of the principal amount of the
     Notes the holders of which are required to consent to an amendment or waiver hereunder, or
     (iii) adversely affect in any material respect the right of holders of Notes to convert their Notes
     pursuant to the tenns hereof.

              Section 15.2 Binding Effect, Etc. Any amendment or waiver consented to as provided
     in this Section 15 applies equally to all holders of Notes and is binding upon them and upon each
     future holder of any Note and ·upon the Company without regard to whether such Note has been
     marked to indicate such amendment or waiver. No such amendment or waiver will extend to or
     affect any obligation, covenant, agreement, Default or Event of Default not expressly amended
     or waived or impair any right consequent thereon. No course of dealing between the Company
     and the holder of any Note, nor any delay in exercising any rights hereunder or under any Note
     shall operate as a waiver of any rights of any holder of such Note. As used herein, the tenn "this



                                                       14
                                                                                         JAM TT 000270
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 23 of 32 Page ID
                                  #:9792




     Agreement" and references thereto shall mean this Agreement as it may from time to time be
     amended or supplemented.

                                                  Section 16

                                                   Notices.

             Except as otherwise provided in this Agreement, all notices and communications
     provided for hereunder shall be in writing and sent (a) by facsimile if the sender on the same day
     sends a confinning copy of such notice by a recognized overnight delivery service (charges
     prepaid), or (b) by registered or certified mail with return receipt requested (postage prepaid), or
     (c) by a recognized overnight delivery service (with charges prepaid), or (d) if consented to by
     the recipient, by electronic mail. Any such notice must be sent

                           (i)     if to the Purchaser or its nominee, to the Purchaser or nominee at
            the address specified for such communications in Schedule A, or at such other address as
            the Purchaser or nominee shall have specified to the Company in writing;

                           (ii)    if to any other holder of any Note, to such holder at such address as
            such other holder shall have specified to the Company in writing; or

                          (iii)   if to the Company, to 2425 Colorado Blvd, Suite B205, Santa
            Monica, CA 90401 to the attention of Contract Adminstrator, facsimile number: (310)
            388-5363, or at such other address as the Company shall have specified to the holder of
            each Note in writing.

     Notices under this Section 16 will be deemed given only when (x) delivered by physical delivery
     or electronic mail (or if such date is not a Business Day, on the next Business Day), (y) facsimile
     confinnation is received (or if such receipt is not on a Business Day, on the next Business Day)
     or (z) if sent by registered or certified mail, three (3) Business Days after the date of mailing.

                                                 Section 17

                                               Miscellaneous.

            Section 17.1 Severability. Any provision of this Agreement that is prohibited or
    unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
    prohibition or unenforceability without invalidating the remaining provisions hereof, and any
    such prohibition or unenforceability in any jurisdiction shall (to the full extent pennitted by law)
    not invalidate or render unenforceable such provision in any other jurisdiction.

             Section 17.2 Counterparts. This Agreement may be executed in any number of
    counterparts, each of which shall be an original but all of which together shall constitute one
    instrument. Each counterpart may consist of a number of copies hereof, each signed by less than
    all, but together signed by all, of the parties hereto.

            Section 17.3   Governing Law; Venue



                                                     15
                                                                                        JAM TT 000271
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 24 of 32 Page ID
                                  #:9793




                      (a)     .Governing Law. This Agreement and the Notes may not be modified or
      terminated orally, and shall be construed and interpreted according to the internal laws of the
      State ofNew York, excluding any choice of law rules that may direct the application of the laws
      of another jurisdiction.

                     (b)     Venue. Each party agrees that it will bring any action or proceeding in
     respect of any claim arising out of or related to this Agreement or the Notes exclusively in any
     federal or state court sitting in the State ofNew York (the "New York Courts"), and, solely in
     connection with claims arising under this Agreement or the Notes, (i) irrevocably submits to the
     exclusive jurisdiction of the New York Courts; (ii) waives any objection to laying venue in any
     such action or proceeding in the New York Courts; (iii) waives any objection that the New York
     Courts are an inconvenient forum or do not have jurisdiction over any party; and (iv) agrees that
     service of process upon such party in any such action or proceeding will be effective if notice is
     given in accordance with Section 17.

                       (c)    WAIVER OF JURY TRIAL. Each party acknowledges and agrees that
      any controversy which may arise under this Agreement or the Notes is likely to involve
      complicated and difficult issues, and therefore each such party hereby irrevocably and
      unconditionally waives any right such party may have to a trial by jury in respect of any
      litigation directly or indirectly arising out of or relating to this Agreement or the Notes. Each
      party certifies and acknowledges that: (i) no representative, agent or attorney of any other party
      has represented, expressly or otherwise, . that such other party would not, in the event of
    · litigation, seek to enforce the foregoing waiver; (ii) each party understands and has considered
      the implications of this waiver; (iii) each party makes this waiver voluntarily; and (iv) each party
      has been induced to issue or accept delivery of the Notes, as applicable, by a1nong other things
      the mutual waivers and certifications in this Section 17.3.

             Section 17.4 Construction.         All references in this Agreement to Exhibits,
     Schedules, Sections, subsections and other subdivisions refer to the corresponding Exhibits,
     Schedules, Sections, subsections and other subdivisions of this Agreement unless expressly
     provided otherw,Me: · '·Titles ·appearing at the beginning of any Sections, subsections or other
     subdivisions of tffis Agreement are for convenience only, do not constitute any part of such
     Sections, subsections or other subdivisions, and shall be disregarded in construing the language
     contained therein. The words "this Agreement,'' "herein," "hereby," ''hereunder" and "hereof"
     and words of similar import, refer to this Agreement as a whole and not to any particular
     subdivision unless expressly so limited. The words "this Section,'' "this subsection" and words
     of similar import, refer only to the Sections or subsections hereof in which such words occur.
     The word "including" (in its various fonns) means "including, without limitation." Pronouns in
     masculine, feminine or neuter genders shall be construed to state and include any other gender
     and words, terms and titles (including terms defined herein) in the singular form shall be
     construed to include the plural· and vice versa, unless the context otherwise expressly requires.
     Unless the context otherwise requires, all defined terms contained herein shall include the
     singular and plural and the conjunctive and disjunctive fonns of such defined terms.

          Section 17.5 Payment Of Collection, Enforcement And Other Costs. If there occurs
    any bankruptcy, reorganization, receivership of the Company or other proceedings affecting
    Company creditors' rights and involving a claim under this Agreement or the Notes or if the


                                                      16
                                                                                        JAM TT 000272
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 25 of 32 Page ID
                                  #:9794




      holders of Notes otherwise take action to collect amounts due under the Notes or to enforce the
      provisions of this Agreement or the Notes, then the Company shall pay the costs incurred by the
      holders for such enforcement or action or in connection with such bankruptcy, reorganization,
      receivership or other proceeding, including, but not limited to, attorneys' fees and disbursements.



                                                 ** ***




                      ....'""' .




                                                     17
                                                                                       JAM TT 000273
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 26 of 32 Page ID
                                  #:9795




            If you are in agreetnent with the foregoing, please sign the form of agreement· on a
     counterpart of this Agreement and retum it to ·the Company, whereupon this Agreement shall
     become a binding agreement between you, the Company and (to the extent set forth below.)

                                                   Very truly yours,




     This Agreement is hereby accepted and agreed to as of the date thereof.




                                                   Wimbledon Fund (Class TT), a class of a
                                                   Cayman Islands Segregated Portfolio Company



                                                  By:
                                                         Name:
                                                         Title:




                                 [Signature page to Note Purchase Agreement}
                                                                                 JAM TT 000274
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 27 of 32 Page ID
                                  #:9796




                                                 Redacted
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 28 of 32 Page ID
                                  #:9797




                                                                                              ScheduleB

                                               DEFINED TERMS

              As used herein, the following terms have the respective meanings set forth below or set
      forth in the Section hereof following such term:

             "Mfiliate" of any specified Person means any other person which, directly or indirectly,
     is in control of, is controlled by, or is under common control with, such specified Person. For
     purposes ofthis definition, control of a Person means the power, direct or indirect, to direct or
     cause the direction of the management and policies of such Person whether by contract or
     otherwise; and the terms "controlling" and ~'controlled" have meanings correlative to the
     foregoing.

             "Agreement" is defined in Section 1.

          "Business Day~' means any day other than a Saturday, a Sunday or a day on which
     commercial banks in New York, New York are required or authorized to be closed.

             "Closing'' is defined in Section 3.

             "Closing Date" is defined in the Purchase Agreement.

             "Company" is defined in the first paragraph of this Agreement.

             "Default" means an event or condition the occurrence or existence of which would, with
     the lapse of time or the giving of notice or both, become an Event of Default.

            "Event of Defaulf' is defmed in 1L

             "Exchange Act'; means the Securities Exchange Act of 1934, as amended frmn time to
     time, and the rules and regulations promulgated thereunder from time to time in effect.
                                                                                             ;.;~~·-·~ ..~


             "GAAP" means generally accepted accounting principles as in effect from time to time
     in the United States of America.

            "Governmental Authority" means the government of the United States of America or
    any State or other political subdivision thereof, or any other jurisdiction in which the Company
    or any subsidiary conducts all or any part of its business, or which asserts jurisdiction over any
    properties of the Company or any subsidiary, or any entity exercising executive, legislative,
    judicial, regulatory or administrative functions of~ or pertaining to, any such govennnent.

             "holder" means, with respect to any Note the Person in whose name such Note is
     registered in the register maintained by the Company pursuant to Section 13.

            "Indebtedness" means, with respect to any Person, (a) any indebtedness, contingent or
     otherwise, in respect of borrowed money, including indebtedness in respect of borrowed money
     evidenced by bonds, notes~ debentures or similar instruments, (b) letters of credit or (c)



                                               Schedule B ~ 1
                                                                                        JAM TT 000276
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 29 of 32 Page ID
                                  #:9798




      indebtedness representing the balance deferred and unpaid of the purchase price of any property
      (including pursuant to financing leases), regardless of whether any of the foregoing indebtedness
      would. appear as a liability upon a balance sheet of such Person prepared on a consolidated basis
      in accordance with GAAP and regardless of whether or not the recourse of the lender is to the
      whole of the assets of such Person or only to a portion thereof.

             "Information" is defined in Section 6.3(b).

             "Material Adverse Effect" is defined in the Purchase Agreement.

             "Net Asset Value" is defined in Error! Reference source not found ..

             "New York Courts" is defined in Section 17.3(b).

             ''Notes" is defined in Section I.

             "Permitted Indebtedness" shall mean (a) Indebtedness of Company to a wholly-owned
     subsidiary of Company, so long as the applicable subsidiary remains directly or indirectly
     wholly-owned by Company; (b) Indebtedness outstanding on the date hereof (including the
     Notes and any other notes issued pursuant to the Purchase Agreement) and any refinancings,
     refundings, renewals or extensions thereof (without increasing, or shortening the maturity of, the
     principal amount thereof); (c) trade accounts payable of the Company arising in the ordinary
     course of business (such trade accooots payable being pari passu in right of payment to the
     Notes); or margin debt provided by any institution holding publicly traded securities for
     Company, which proceeds may be used to make investment in any public or non-public
     securities, including to affiliates of Company which are not subsidiaries of Company.

             "Person" means an individual~ partnership Oimited or general), corporation, joint
     venture, limited liability company, association, trust, business trust, unincorporated organization
     or business entity.

            "Purchase Agreement" means the Purchase Agreement, dated as of November 14,
     2011, by and among Company and Purchaser.

            j;'Purchaser" is defined in the first paragraph of this Agreement.

             "S~cnr.ities" means the Notes, the Warrants of Pineboard that are being delivered to the
     Holder simultaneously with the Notes and any shares of Comtnon Stock of Pineboard that may
     be issued upon exercise of any such Warrants.

             ''Securities Act" means the Securities Act of 1933, as amended from time to time, and
     the rules and regulations promulgated thereunder from time to time in effect.

            "Significant Subsidiary~' means any subsidiary of Compnay which has a value in excess
    of $500,000.

            "Transactions" is defined in Section 6.3(a).




                                                 Schedule B - 2
                                                                                      JAM TT 000277
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 30 of 32 Page ID
                                  #:9799




                                                   Exhibit 1

      THIS NOTE IS SUBJECT TO THE PROVISIONS OF THE NOTE PURCHASE
      AGREEMENT REFERRED TO BELOW (A COPY OF WHICH IS ON FILE WITH THE
      SECRETARY OF THE COMPANY). NO TRANSFER, SALE., ASSIGNMENT, PLEDGE,
      HYPOTHECATION OR OTHER DISPOSITION OF THIS NOTE OR ANY INTEREST OR
      PARTICIPATION HEREIN MAY BE MADE EXCEPT WITH THE PRIOR WRITTEN
      CONSENT OF THE COMPANY IN ACCORDANCE WITH THE PROVISIONS OF SUCH
      AGREEMENT, AND (A) PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
      UNDER THE SECURITIES ACT OF 1933~ AS AMENDED, OR (B) PURSUANT TO AN
      EXEMPTION FROM REGISTRATION THEREUNDER. PRIOR TO ANY SUCH OFFER,
      SALE OR TRANSFER THE COMPANY MAY REQUIRE THE DELIVERY OF AN
      OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
      SATISFACTORY TO IT TO EVIDENCE COMPLIANCE WITH THE FOREGOING. THE
      HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES
      TO BE BOUND BY ALL OF THE PROVISIONS OF THE NOTE PURCHASE AGREEMENT
      REFERRED TO IN THIS NOTE, AND THIS NOTE. THE COMPANY WILL REFUSE TO
    . REGISTER THE TRANSFER OF THIS NOTE EXCEPT IN ACCORDANCE WITH THIS
      NOTE AND SUCH AGREEMENT.

                                             [FORM OF NOTE]

                                       Swartz IP Services Group Inc.

                                 Reference N9tes due November 14, 2016

     No. [1]                                                                        November 14,2011
     $25,000,000.00

             FOR VALUE RECEIVED, the undersigned, Swartz IP Services Group Inc. (herein called
     the ·"Company"), a corporation organized and existing under the laws of the State ·of Texas,
     hereby promises to pay to Wimbledon Fund (Class TT), a class of a Cayman Islands Segregated
     Portfolio Company, or registered assigns, the principal sum of $25,000,000.00 on November 14,
     2016 (or 2021, if extended pursuant to the Note Purchase Agreement referred to below), which
     amount shall be adjusted on a monthly basis in accordance with Section 8 of the Note Purchase
     Agreement referred to below.

            Payments of on this Note are to be made in lawful money of the United States of America
     at 2425 Colorado Blvd, Suite B205, Santa Monica, CA 90404 or as otherwise provided in the
     Note Purchase Agreement referred to below.

              This Note is one of the Reference Notes (herein called the "Notes") issued pursuant to
     the Note Purchase Agreement, dated as of November 14, 2011 (as from time to time amended~
     the i'Note Purchase Agreement"), between the Company and the Purchaser named therein and
     is entitled to the benefits thereof and subject in all respects to all terms and limitations therein.
     Each holder of this Note will be deemed, by its acceptance hereof, to have agreed to be bound by



                                                                                        JAM TT 000278
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 31 of 32 Page ID
                                  #:9800




     all of the provisions of the Note Purchase Agreement and to have made, as of the date of such
     acceptance, the representations set forth in Section 6.3 and 6.4 of the Note Purchase Agreement.
     Unless otherwise indicated, capitalized terms used in this Note shall have the respective
     meanings ascribed to such tenns in the Note Purchase Agreement.

             This Note is a registered Note and) as provided in> and subject to the transfer restrictiohs
     set forth in, the Note Purchase Agreement, upon surrender of this Note for registration of
     transfer, duly endorsed, or accompanied by a written instrument of transfer duly executed, by the
     registered holder hereof, one or more new Notes in an aggregate principal amount equal to the
     unpaid principal amount of this Note will be issued to, and registered in the name of, the
     transferee. Prior to due presentment for registration of transfer in compliance with the Note
     Purchase Agreement, the Company may treat the person in whose name this Note is registered as
     the owner hereof for the purpose of receiving payment and for all other purposes, and the
     Company will not be affected by any notice to the contrary.

            This Note is subject to prepayment at the times and on the terms specified in the Note
     Purchase Agreement.

            If an Event of Default occurs and is continuing, the principal of this Note may be
     declared due and payable in the manner., at the price and with the effect provided in the Note
     Purchase Agreement.

            This Note shall be construed and interpreted according to the internal laws of the State of
     New York, excluding any choice of law rules that may direct the application of the laws of
     another jurisdicti<;m.



                                                  Swartz IP Services Group Inc.




                                                  By:

                                                          Name:

                                                         Title:




                                                                                       JAM TT 000279
Case 2:15-cv-06633-CAS-SS Document 408-6 Filed 04/10/19 Page 32 of 32 Page ID
                                  #:9801




                                                                        Exhibit3


                     Date                 Principal Amount of the Note after
                                        Adjustment Pursuant to Section 8 of the
                                              Note Purchase Agreement


               November 14,2011                      $12,500,000


                  [_],2012                              $T_]


                  [_],2013                              $[__]


                  [__j, 2014                            ${_j


                  [_],2015                              $(_I




                                                                   JAM TT 000280
